218 F.2d 47
Ola Mary GASKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 12142.
United States Court of Appeals, District of Columbia Circuit.
Argued November 17, 1954.
Decided January 6, 1955.

Mr. William E. Owen, Washington, D. C., with whom Mr. Ralph Stein, Washington, D. C., was on the brief, for appellant.
Mr. Carl W. Belcher, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and Thomas A. Flannery, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant seeks reversal of her conviction of violating the narcotics laws on the theory that her motion to suppress as evidence the drugs which the police found in her possession was erroneously denied. Her theory is that the police illegally entered the apartment where she was arrested and unlawfully seized the drugs they found in her possession.


2
The officers had no search warrant but knew a warrant of arrest was outstanding for appellant's husband. Believing him to be within, they used violence to gain entrance to the apartment. As the police entered, appellant rushed to the bathroom and attempted to dispose of three envelopes containing narcotics, but was prevented from doing so by one of the officers. She was arrested and other drugs were found on her person. Her husband, who was in the apartment, was taken into custody under the outstanding warrant of arrest.


3
The appellant was merely a guest in the apartment she says was illegally entered, and does not claim to have had any interest therein. She disclaims ownership of the drugs she contends were illegally seized. She herself was not searched until after she had been arrested with the narcotics openly in her possession. Since the appellant's personal rights were not violated, she has no standing to contend the entry and subsequent seizure were unlawful. Jeffers v. United States, 1950, 88 U.S.App.D.C. 58, 187 F.2d 498, affirmed 1951, 342 U.S. 48, 72 S.Ct. 93, 96 L.Ed. 59; Washington v. United States, 92 U.S.App.D.C. 31, 202 F.2d 214, certiorari denied 1953, 345 U.S. 956, 73 S.Ct. 938, 97 L.Ed. 1377, and cases there cited.


4
Affirmed.